UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6212


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY NICHOLAS RHODES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.   Malcolm J. Howard,
Senior District Judge. (7:04-cr-00082-H-4; 7:08-cv-00200-H)


Submitted:   June 30, 2011                 Decided:   July 6, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy Nicholas Rhodes, Appellant Pro Se.    Jennifer P. May-
Parker,   Assistant  United States  Attorney,   Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Timothy Nicholas Rhodes seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2010)    motion.       The   order    is     not    appealable       unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.      § 2253(c)(1)(B)         (2006).             A     certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies      this     standard        by      demonstrating        that

reasonable       jurists     would    find     that     the        district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies      relief      on   procedural       grounds,        the       prisoner     must

demonstrate      both    that   the    dispositive          procedural      ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

We   have   independently       reviewed      the    record       and   conclude     that

Rhodes has not made the requisite showing.                    Accordingly, we deny

Rhodes’ motion for a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                          2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3